Citation Nr: 9902859	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
1995, for the receipt of improved disability pension 
benefits.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
schizoaffective disorder and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to December 
1964.

The North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO) granted entitlement to payment of 
improved disability pension benefits by rating decision 
issued in January 1997.  The veteran was informed of the 
favorable determination, as well as of his procedural and 
appellate rights by letter from the RO, dated January 23, 
1997.

On February 20, 1998, the veterans private attorney 
requested that his client be afforded a pre-determination 
hearing as to his claims for an earlier effective date for 
receipt of improved disability pension and service connection 
for an acquired psychiatric disorder.  In July 1998, the 
veteran presented testimony at a personal hearing at the 
local VARO.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from the September 1998 rating decision of the North 
Little Rock VARO, which denied entitlement to an effective 
date earlier than May 17, 1995, for the receipt of improved 
disability pension benefits.  The RO also determined that new 
and material evidence had not been received to reopen the 
veterans claim for service connection for a schizoaffective 
disorder.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case in October 1998.  The 
RO received the veterans substantive appeal in November 
1998, at which time he requested a hearing before the Board.


REMAND

In regard to the November 1998 VA Form 9, Appeal to the 
Board, it is observed that the veteran indicated that he 
wanted to appear at a Board hearing in Washington, DC.  In 
December 1998, the Board notified the veteran that his 
requested hearing had been scheduled for February 2, 1999.  
Later that month, however, the veterans private attorney 
timely requested, consistent with the provisions of 38 C.F.R. 
§ 20.702 (1998), that the scheduled hearing be canceled due 
to his clients inability to pay for travel to Washington, 
DC.  In lieu thereof, it was requested that the veteran be 
afforded a hearing before the Board at the local VARO.

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following:

Appropriate action should be taken by the 
RO, in accordance with the veterans 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
